ITEMID: 001-85927
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: DAVIDCHUK v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Viktor Anatolyevich Davidchuk, is a Russian national who was born in 1960 and lives in the Bryansk Region. The Russian Government were initially represented by Mr P. Laptev, the former Representative of the Russian Federation at the European Court of Human Rights, and subsequently by their Representative, Mrs V. Milinchuk.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was questioned by the police in the absence of his lawyer and confessed to the murder of his wife. Before the questioning he had made a handwritten statement that he did not need legal assistance.
On 29 May 1998 the Klintsovskiy District Court of the Bryansk Region convicted the applicant of murder and sentenced him to fourteen years’ imprisonment. The applicant was assisted by legal-aid counsel.
The applicant appealed. In his grounds of appeal he advanced the defence of irresistible impulse and asked for a more lenient sentence. He also applied for free legal representation because he did not have sufficient means to retain counsel. He relied on Article 50 of the Code of Criminal Procedure (see below).
By letter of 23 April 2003, a deputy President of the Bryansk Regional Court rejected the applicant’s request for free legal assistance because “there were no right to free legal representation before appeal courts”.
On 25 April 2003 the Bryansk Regional Court upheld the conviction on appeal but reduced the sentence to twelve years’ imprisonment. The applicant was not assisted by counsel.
On 9 March 2006 a deputy Prosecutor General lodged an application for supervisory review with the Presidium of the Bryansk Regional Court. He submitted that the Bryansk Regional Court had infringed the applicant’s right to free legal representation.
On 26 April 2006 the Presidium of the Bryansk Regional Court granted the prosecutor’s application, finding that the refusal to provide the applicant with free legal representation at the appeal hearing had violated the rights of the defence. It quashed the appeal judgment of 25 April 2003 and remitted the case for a fresh examination before the Bryansk Regional Court.
On 7 July 2006 the Bryansk Regional Court held a new appeal hearing. It upheld the applicant’s conviction but reduced the sentence to eleven years’ imprisonment.
On 29 December 2006 the applicant was released on parole.
Article 50 of the Code of Criminal Procedure (in force from 1 July 2002) establishes that the investigator, the prosecutor or the court provide the suspect or the accused with legal aid counsel upon his/her request.
